Title: Thomas Jefferson to Robert S. Garnett, 4 April 1819
From: Jefferson, Thomas
To: Garnett, Robert Selden


          
            Dear Sir
            Monticello Apr. 4. 19.
          
          I recieved in due time your favor of Mar. 20. contain covering recommendations of Don Marcus Escopinachi as Professor of modern languages. they abundantly establish his qualifications for that office, and your own recommendation of Dr Speed & more particularly of mr Bonfils would be equally sufficient. but the Visitors of the University are of opinion that it’s whole funds should be applied to the provision of buildings for the accomodation of the Professors & Students, before they employ Professors, with the single exception of Dr Cooper who had been appointed for the Central college by their predecessors. I should look with great hope to the success of our institution were the enlightened views you express of it, entertained by our legislature. if it does not recieve considerably more of their immediate patronage, it will be some time before it can commence it’s operations. in the mean time I hope the friends of science & of their country will press on their representatives the duty of forwarding that commencement. I salute you, dear Sir, with great esteem & respect.
          Th: Jefferson
        